


109 HR 6008 IH: Diploma Integrity Protection Act of

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6008
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Ms. McCollum of
			 Minnesota (for herself, Mr. Bishop of
			 New York, and Mr.
			 Grijalva) introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committees on
			 Energy and Commerce,
			 Government Reform,
			 Judiciary, and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To reduce and prevent the sale and use of fraudulent
		  degrees in order to protect the integrity of valid higher education degrees
		  that are used for Federal purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Diploma Integrity Protection Act of
			 2006.
		2.Purpose;
			 Definitions
			(a)PurposeThe purpose of this Act is to protect
			 institutions of higher education, businesses and other employers, professional
			 licensing boards, patients and clients of degree holders, taxpayers, and other
			 individuals from any person claiming to possess a legitimate academic degree
			 that in fact was issued by a fraudulent or nonexistent school, by a
			 non-educational entity posing as a school, or by any entity in violation of
			 Federal or State law.
			(b)DefinitionsIn
			 this Act:
				(1)Degree-granting
			 institutionThe term
			 degree-granting institution means any entity that offers or
			 confers an academic, professional, or occupational degree, diploma, or
			 certificate, if such degree, diploma, or certificate may be used to represent
			 to the general public that the individual possessing such degree, diploma, or
			 certificate has completed a program of education or training beyond secondary
			 education.
				(2)Diploma
			 millThe term diploma
			 mill means any entity that—
					(A)lacks valid
			 accreditation by an agency recognized by a Federal agency, a State government,
			 or the Council for Higher Education Accreditation as a valid accrediting agency
			 of institutions of higher education; and
					(B)offers degrees, diplomas, or
			 certifications, for a fee, that may be used to represent to the general public
			 that the individual possessing such a degree, diploma, or certification has
			 completed a program of education or training beyond secondary education, but
			 little or no education or course work is required to obtain such a degree,
			 diploma, or certification.
					(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term in section 102 of the Higher
			 Education Act of 1965 (20 U.S.C. 1002).
				3.FindingsThe Congress finds as follows:
			(1)Diploma mills (entities that sell
			 fraudulent degrees, diplomas, or certifications), have proliferated in recent
			 decades due to inconsistent law enforcement and technological advances such as
			 the Internet and electronic mail.
			(2)Diploma mills take
			 many different forms but often share common characteristics, such as—
				(A)lack of
			 accreditation or false claims of accreditation by agencies not recognized by
			 the Department of Education or by the Council for Higher Education
			 Accreditation;
				(B)no previous
			 academic records are required for admission;
				(C)tuition is charged
			 based on the number of degrees purchased, rather than the number of credit
			 hours or courses taken;
				(D)credits for
			 degrees are offered based on life experience rather than academic work;
				(E)students can
			 receive degrees in far less time than at legitimate, accredited institutions of
			 higher education;
				(F)faculty do not have
			 degrees or credentials from accredited institutions;
				(G)the use of foreign
			 or post office box addresses for the entity, without a physical permanent
			 address in the United States; and
				(H)names that are
			 very similar to legitimate, accredited institutions of higher education.
				(3)Several hundred
			 diploma mills are operating at any given time, with revenues estimated to total
			 more than $500,000,000 each year.
			(4)Rapidly growing
			 commerce in fraudulent academic credentials imperils the national security of
			 the United States.
			(5)The safety of the
			 American public is particularly endangered by the sale of fraudulent medical,
			 engineering, science, and education degrees.
			(6)The preeminence of
			 the United States in science and engineering, as well as the prestige and
			 reputation of American universities, is threatened by the trafficking of
			 fraudulent degrees, diplomas, and certifications.
			(7)Some individuals
			 who obtain degrees from diploma mills are conspirators in fraudulent behavior,
			 but others are innocent consumers who have become victims of financial
			 scams.
			(8)Efforts to shut
			 down diploma mills have been weak and erratic due to variations in—
				(A)the laws of
			 Federal, State, and local jurisdictions;
				(B)available
			 enforcement mechanisms; and
				(C)political
			 priorities.
				(9)In 2004, a
			 Government Accountability Office investigation revealed weaknesses in the
			 Department of Education’s administration of the student loan programs for
			 higher education, including the possibility that a diploma mill could
			 participate in the Federal Family Education Loan Program (FFELP) under title IV
			 of the Higher Education Act of 1965.
			(10)The 2004
			 Government Accountability Office investigation included an examination of the
			 credentials of a sampling of Federal employees, and revealed that, of the
			 Federal employees selected for the examination, 463 Federal employees held
			 degrees from diploma mills and other unaccredited universities, including 12
			 employees for the Department of Homeland Security, 13 for the Department of
			 Justice, and 29 for the United States Postal Service. The investigation also
			 found that Federal agencies have paid more than $150,000 in tuition payments to
			 diploma mills and other unaccredited universities on behalf of Federal
			 employees.
			(11)Recent
			 investigations of suspected diploma mills have exposed a tangled web of
			 fraudulent behavior that spans across State lines and the United States
			 border.
			(12)The regulation of
			 education in the United States is, in general, a State responsibility, and the
			 development and regulation of academic standards in higher education is the
			 responsibility of institutions of higher education.
			(13)The Federal
			 Government should have uniform standards to determine, for Federal purposes,
			 the legitimacy of degrees, diplomas, certifications, and degree-granting
			 institutions.
			(14)This Act is
			 necessary to prevent the use of fraudulent degrees for Federal purposes, and to
			 expand Federal authority to investigate and penalize operators of diploma
			 mills.
			4.Recognized
			 accrediting agencies and institutions
			(a)Lists maintained
			 by the Department of EducationNot later than 30 days after the date of
			 the enactment of this Act, the Secretary of Education shall make available (in
			 a regularly updated, electronic format) to the Secretary of Homeland Security
			 and the heads of other appropriate Federal agencies, a list of—
				(1)accrediting
			 agencies and associations, recognized by the Secretary of Education under
			 section 496 of the Higher Education Act of 1965 (20 U.S.C. 1099b), or by the
			 Council for Higher Education Accreditation;
				(2)eligible institutions, as defined under
			 section 435(a) of the Higher Education Act of 1965 (20 U.S.C. 1085(a));
			 and
				(3)foreign
			 degree-granting institutions that—
					(A)have degree-granting authority, as granted
			 by the appropriate agency or ministry of jurisdiction in the home country of
			 such institution;
					(B)issue degrees that are accepted for
			 professional licensure, public employment, and admission into graduate programs
			 of degree-granting institutions in the home country (as determined by the
			 Secretary of State);
					(C)are determined by
			 the Secretary of Education to be academically equivalent to an eligible
			 institution, as defined in section 435(a) of the Higher Education Act of 1965
			 (20 U.S.C. 1085(a)); and
					(D)are located in a
			 home country that is capable of performing an effective academic evaluation of
			 the degree-granting institutions to which it issues degree-granting authority,
			 as determined by the Secretary of State, in consultation with the Secretary of
			 Education,
					for the
			 purposes of allowing the Secretary of Homeland Security and the heads of such
			 Federal agencies to determine, for immigration and Federal employment and
			 hiring purposes, the legitimacy of degree-granting institutions and degrees
			 issued by such institutions.(b)Revisions to
			 listsThe Secretary of Education shall modify and maintain the
			 lists described in
			 subsection (a) as necessary to ensure that
			 the lists and the information contained in the lists are accurate and
			 up-to-date, based on the most recent information available to the
			 Secretary.
			(c)Notice of
			 recognitionTo be eligible to
			 receive funds under title IV of the Higher Education Act of 1965, each eligible
			 institution described in
			 subsection (a)(2) shall, not later than 60
			 days after the date of the enactment of this Act, prominently display on the
			 institution’s Internet website a notice indicating that the institution is
			 recognized by the Secretary of Education as a legitimate degree-granting
			 institution for immigration and Federal employment and hiring purposes. If the
			 Secretary of Education determines that an institution no longer qualifies as a
			 legitimate degree-granting institutions described in
			 subsection (a)(2), and removes the
			 institution from the list maintained under such subsection, the institution
			 shall, not later than 15 days after the removal of the institution from such
			 list, delete the notice required by this subsection from the institution’s
			 Internet website.
			5.Accrediting
			 agenciesNo accrediting agency
			 or association may be considered to be a reliable authority as to the quality
			 of education or training offered by a degree-granting institution for any
			 purpose related to immigration, Federal employment and hiring practices, or for
			 any other Federal purposes, unless the agency or association is on the list of
			 accrediting agencies and associations recognized by the Secretary of Education
			 or the Council for Higher Education Accreditation and provided to the Secretary
			 of Homeland Security under
			 section 4(a).
		6.Student
			 visasNo nonimmigrant visa
			 under subsections (F), (J), or (M) of section 101(a)(15) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)) shall be issued to any alien unless the
			 established college or university described in such section is on the list of
			 eligible institutions recognized by the Secretary of Education and provided to
			 the Secretary of Homeland Security under
			 section 4.
		7.Federal
			 employmentFor purposes of
			 applying any civil service law, rule, or regulation that requires or takes into
			 consideration a degree from an institution of higher education for purposes of
			 appointment or promotion of, or improved pay for, a Federal employee, only a
			 degree from a degree-granting institution that is on the list of eligible
			 institutions recognized by the Secretary of Education and provided to the
			 appropriate Federal agencies under
			 section 4 shall be acceptable.
		8.Task
			 Force
			(a)Task Force
			 establishedThe Secretary of
			 Education shall establish within the Department of Education the Diploma Mill
			 Task Force (referred to in this Act as the Task Force).
			(b)Membership
				(1)Number and
			 AppointmentThe Task Force
			 shall, if practicable, be composed of 19 members, as follows:
					(A)The Assistant Secretary of Education for
			 Postsecondary Education.
					(B)A representative of
			 the Department of Education with experience related to the determination of the
			 legitimacy and quality of degrees from foreign institutions of higher
			 education, selected by the Secretary of Education.
					(C)A representative
			 of the Department of Justice, selected by the Attorney General.
					(D)A representative of
			 the Federal Trade Commission, selected by the Chairman of such agency.
					(E)A representative
			 of the Secret Service, selected by the Director of the Secret Service.
					(F)A representative of
			 the Department of State, selected by the Secretary of State.
					(G)A representative
			 of the Department of Homeland Security, selected by the Secretary of Homeland
			 Security.
					(H)A representative of the Office of Personnel
			 Management, selected by the Director of such Office.
					(I)A representative
			 of the Council for Higher Education Accreditation.
					(J)A representative
			 of the American Association of Collegiate Registrars and Admissions
			 Officers.
					(K)Two representatives of State degree
			 approval agencies, selected by agreement of at least 3 of the Speaker of the
			 House of Representatives, the Senate Majority Leader, the House Minority
			 Leader, and the Senate Minority Leader.
					(L)Two representatives from regionally
			 accredited institutions of higher education, selected by agreement of at least
			 3 of the Speaker of the House of Representatives, the Senate Majority Leader,
			 the House Minority Leader, and the Senate Minority Leader.
					(M)One representative from a nationally
			 accredited institution of higher education, selected by agreement of at least 3
			 of the Speaker of the House of Representatives, the Senate Majority Leader, the
			 House Minority Leader, and the Senate Minority Leader.
					(N)Four individuals
			 from the general population with experience in higher education, the detection
			 of fraudulent degrees and degree-granting institutions, or law enforcement
			 related to credential fraud, selected as follows:
						(i)One
			 individual selected by the Speaker of the House of Representatives.
						(ii)One individual selected by the Minority
			 Leader of the House of Representatives.
						(iii)One individual selected by the Majority
			 Leader of the Senate.
						(iv)One
			 individual selected by the Minority Leader of the Senate.
						(2)Criteria for
			 membershipAll members of the Task Force shall be persons who are
			 especially qualified to serve on the Task Force by virtue of their education,
			 training, or experience, particularly in the fields of higher education,
			 accreditation of institutions of higher education, foreign higher education
			 standards, State regulation of institutions of higher education, immigration,
			 Federal employment requirements and hiring practices, or fraud prevention,
			 detection, or enforcement.
				(3)TermsEach
			 member shall be appointed for the life of the Task Force.
				(4)VacanciesA
			 vacancy in the Task Force shall be filled in the manner in which the original
			 appointment was made.
				(5)ChairAt the first meeting of the Task Force, the
			 members of the Task Force shall elect a member of the Task Force to serve as
			 Chair.
				(c)Duties
				(1)GuidelinesThe
			 Task Force shall develop guidelines, to be used for the development of Federal
			 legislation, to identify degree-granting institutions as legitimate or
			 fraudulent degree-granting institutions for Federal purposes. In developing
			 such guidelines, the Task Force shall consider—
					(A)characteristics of degree-granting
			 institutions that help determine the legitimacy of the institution, such as
			 whether an entity—
						(i)offers or confers
			 degrees, diplomas, or certificates—
							(I)for little or no
			 meaningful academic work;
							(II)without requiring
			 an appropriate level of academic achievement for the attainment of such
			 degrees, diplomas, or certificates; or
							(III)without imposing
			 academic or other requirements for admittance into the institutions or programs
			 offering such degrees, diplomas, or certificates;
							(ii)has
			 fiscal and administrative structures and capacity appropriate to the specified
			 scale of educational operations;
						(iii)has resources to
			 support claims as a degree-granting institution, including curricula, qualified
			 faculty, facilities, equipment, and supplies, student support services,
			 objectives of the degrees or credentials offered, admissions practices,
			 academic calendars and catalogs, and a grading system; and
						(iv)has degree-granting authority issued by the
			 States in which degrees, or instruction leading to degrees, are offered, and is
			 recognized by such States as an approved institution of higher
			 education;
						(B)the feasibility of
			 defining the term fraudulent degree-granting institution (commonly
			 referred to as diploma mills), and if feasible, shall define
			 such term for use in Federal laws and regulations;
					(C)issues related to—
						(i)the
			 detection of new and existing fraudulent degree-granting institutions;
						(ii)recognition and
			 prevention of the practices used by such fraudulent degree-granting
			 institutions to avoid detection;
						(iii)the enforcement
			 of laws and regulations prohibiting such fraudulent degree-granting
			 institutions and practices and the use of fraudulent degrees; and
						(iv)the
			 prosecution of such fraudulent degree-granting institutions and practices and
			 the use of fraudulent degrees;
						(D)difficulties in
			 identifying fraudulent degree-granting institutions located in foreign
			 countries, or that claim recognition or degree-granting authority from foreign
			 countries;
					(E)means to alert and
			 educate the public about fraudulent degree-granting institutions and the use of
			 fraudulent degrees;
					(F)laws, regulations, and other means used by
			 States to address fraudulent degree-granting institutions and the use of
			 fraudulent degrees;
					(G)the potential need
			 for coordination and cooperation among various Federal agencies to investigate
			 and prosecute suspected fraudulent degree-granting institutions, and the
			 detailed recommendations of the Task Force regarding such coordination and
			 cooperation;
					(H)the study and the
			 report to the Task Force required under
			 section 11; and
					(I)the purposes for
			 which various agencies of the United States need to identify fraudulent
			 degree-granting institutions, and identify, prohibit, and prevent the use of
			 degrees issued by such fraudulent institutions, and the ability of such
			 agencies to implement any guidelines considered by the Task Force.
					(2)Development of
			 Federal PlanThe Task Force shall develop a strategic diploma
			 integrity protection plan (referred to in this section as the
			 Plan) to address the sale and use of fraudulent degrees for
			 Federal purposes. The Plan shall include the following:
					(A)Recommendations to
			 Congress regarding the implementation by Federal agencies of the guidelines
			 developed under
			 paragraph (1).
					(B)Recommendations to
			 the Federal Trade Commission regarding the application of the guidelines
			 developed under
			 paragraph (1) to the rulemaking required
			 under section 9 and to the enforcement of the rules
			 promulgated under such section.
					(3)Submission of
			 report to CongressNot later
			 one year after the date of the enactment of this Act, the Task Force shall
			 submit to the appropriate congressional committees a report, including—
					(A)the guidelines
			 developed under
			 paragraph (1);
					(B)the Plan developed
			 under
			 paragraph (2); and
					(C)legislative
			 language in the form of a qualified bill to effectuate such Plan.
					(4)Qualifying
			 billFor the purposes of this section, a qualifying
			 bill means a bill—
					(A)the title of which is the following:
			 A bill to establish and implement a strategic diploma integrity
			 protection plan to address the sale and use of fraudulent degrees for Federal
			 purposes.;
					(B)the text of which
			 consists of the text of the bill included in the report submitted under
			 paragraph (3); and
					(C)the provisions of
			 which shall apply to applicable Federal agencies not later than the date that
			 is 180 days after the date of the enactment of such bill.
					(d)Expedited
			 Congressional consideration of Legislative Proposal
				(1)IntroductionThe majority leader of each House or his
			 designee shall (by request) introduce a qualified bill as defined in
			 subsection (c)(4) not later than the tenth
			 day of session of that House after the date of receipt of the report
			 transmitted to the Congress under
			 subsection (c)(3). If a qualified bill is
			 not introduced as provided in the preceding sentence in either House, then, on
			 the eleventh day of session of that House after the date of receipt of such
			 report, any Member of that House may introduce the qualified bill.
				(2)Referral and
			 reporting in the House of RepresentativesAny committee of the
			 House of Representatives to which a qualified bill is referred shall report it
			 to the House not later than the 30th day after the date of its introduction. If
			 a committee fails to report the bill within that period or the House has
			 adopted a concurrent resolution providing for adjournment sine die at the end
			 of a Congress, it shall be in order to move that the House discharge the
			 committee from further consideration of the bill. Such a motion shall be in
			 order only at a time designated by the Speaker in the legislative schedule
			 within two legislative days after the day on which the proponent announces his
			 intention to offer the motion. Such a motion shall not be in order after a
			 committee has reported a qualified bill. The previous question shall be
			 considered as ordered on the motion to its adoption without intervening motion
			 except twenty minutes of debate equally divided and controlled by the proponent
			 and an opponent. If such a motion is adopted, the House shall proceed
			 immediately to consider the qualified bill.
				(e)TerminationThe
			 Task Force shall terminate 60 calendar days after the date on which the Task
			 Force submits the report under
			 subsection (c)(3).
			9.Sense of the
			 Congress regarding use by States of the Federal Plan as
			 guidelinesIt is the sense of
			 the Congress that—
			(1)each State should
			 implement a strategic diploma integrity plan similar to any such plan enacted
			 by Congress in accordance with section 8, to the extent practicable and as soon
			 as practicable after the date of the enactment of such a plan under such
			 section; and
			(2)States may adopt more stringent standards
			 than those standards contained in the Federal strategic diploma integrity plan
			 and used by agencies of the United States to identify fraudulent
			 degree-granting institutions operating within such State, except that State law
			 does not preempt Federal law as applied to the employment and hiring practices
			 of Federal employees working in such State.
			10.Unfair and
			 deceptive acts and practices regarding diplomas and professional
			 certifications
			(a)Conduct
			 prohibitedNot later than 180
			 days after the date of enactment of this Act, the Federal Trade Commission
			 shall initiate a rulemaking to define as an unfair and deceptive act or
			 practice under section 18 of Federal Trade Commission Act (15 U.S.C. 57a) the
			 following:
				(1)The issuing of a degree, diploma,
			 certificate, or any similar document by an entity that is not recognized as a
			 legitimate degree-granting institution by the Secretary of Education, if such
			 degree, diploma, certificate, or similar document misrepresents, directly or
			 indirectly, the subject matter, substance, or content of the course of study or
			 any other material fact concerning the course of study for which such degree,
			 diploma, certificate, or similar document was awarded.
				(2)The offering or conferring of an academic,
			 professional, or occupational degree if the entity offering or conferring the
			 degree—
					(A)is not an
			 institution of higher education;
					(B)has not been
			 accredited by an accrediting agency or association that is recognized for any
			 purpose by any appropriate Federal agency, or by the Council for Higher
			 Education Accreditation; or
					(C)is not recognized
			 by the Secretary of Education as an eligible institution under section 4(a)(2),
					unless the
			 entity offering or conferring such a degree clearly and conspicuously
			 discloses, in all advertising and promotional materials that contain a
			 reference to such a degree, that the awarding of the degree has not been so
			 authorized or that the entity offering or conferring the degree has not been so
			 approved or recognized.(3)The claiming or asserting in any
			 advertisements or promotional material of an entity offering or conferring an
			 academic, professional, or occupational degree, that such entity has—
					(A)an accredited
			 status unless it holds accreditation from an accrediting agency that is
			 recognized by the Secretary of Education or the Council for Higher Education
			 Accreditation, or is recognized for any purpose by any appropriate Federal
			 agency or, for foreign sources of accreditation, unless it holds accreditation
			 from an accrediting agency that is recognized by the appropriate agency or
			 ministry of jurisdiction in the country of the accrediting agency; or
					(B)an unaccredited,
			 but approved status that misrepresents, directly or indirectly, the nature,
			 extent, or credibility of such approval.
					(4)The issuing of any accreditation, including
			 institutional, programmatic, or specialized accreditation, to any
			 degree-granting institution by any entity that is not recognized for
			 accreditation purposes by the Secretary of Education, any other appropriate
			 Federal agency, or the Council for Higher Education Accreditation, or, for
			 foreign accreditors, any entity that is not recognized for accreditation
			 purposes by the appropriate agency or ministry of jurisdiction in the country
			 of the accrediting agency.
				(b)Guidelines for
			 legitimate degree-granting institutionFor purposes of defining a legitimate
			 degree-granting institution in the rule required under
			 subsection (a), the Federal Trade
			 Commission shall adopt the guidelines developed by the Task Force and submitted
			 in its report to Congress as required by
			 section 8(c).
			(c)Final
			 RuleThe Commission shall
			 issue final rules under this section not later than 90 days after the Task
			 Force submits its final report containing such guidelines to Congress pursuant
			 to
			 section 8(c)(3).
			(d)Reporting
			 requirement
				(1)Federal Trade
			 CommissionIn administering and enforcing the rule required under
			 subsection (a), the Federal Trade
			 Commission shall report regularly to the Secretary of Education any information
			 regarding entities which the Commission knows or suspects to be in violation of
			 such rule.
				(2)Secretary of
			 EducationThe Secretary of Education shall make available to the
			 general public, in paper and electronic forms, the information reported to the
			 Secretary in accordance with
			 paragraph (1).
				11.Study
			(a)StudyThe Comptroller General shall conduct a
			 study to gather the following information:
				(1)A
			 determination of the numbers and types of degree-granting institutions that are
			 enrolling students or otherwise operating within the United States as of the
			 date of the enactment of this Act that are not accredited by an accrediting
			 agency or association recognized by the Secretary of Education under section
			 496 of the Higher Education Act of 1965 (20 U.S.C. 1099b) that—
					(A)are legitimate
			 degree-granting institutions; and
					(B)are fraudulent
			 degree-granting institutions.
					(2)An analysis of why legitimate
			 degree-granting institutions do not obtain accreditation by an accrediting
			 agency or association described in
			 paragraph (1), and specifically why some
			 such institutions voluntarily elect not to obtain such accreditation.
				(3)An analysis of any
			 steps taken by the Department of Education to repair the vulnerabilities in the
			 Federal Family Education Loan Program revealed by the Office of Special
			 Investigations of the Government Accountability Office, as reported to the
			 Subcommittee on 21st Century Competitiveness of the Committee on Education and
			 the Workforce of the House of Representatives on September 23, 2004.
				(b)ReportNot later than 180 days after the date of
			 enactment of this Act, the Comptroller General shall submit to the Diploma Mill
			 Task Force established under
			 section 8 a report on the study conducted under
			 subsection (a) together with
			 recommendations for such legislation and administrative action as the
			 Comptroller General determines to be appropriate.
			
